DETAILED ACTION
In Applicant’s Response filed 11/15/22, Applicant has amended claims 1-7 and 10-16; submitted a replacement abstract; and filed a terminal disclaimer. Currently, claims 1-18 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/15/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 10863784 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 5, 7-8, 15 and 16  are objected to because of the following informalities which require appropriate correction:
	In claim 5 line 2: “the opening” should be “opening”.
	In claim 7 line 4: “out cover” should be “outer cover”.
	In claim 8 line 3: “central mouth panel” should be “central panel”.
	In claim 15 line 2: “comprising” should be “comprises”.
In claim 16 line 2: “comprising” should be “comprises”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (WO00/48481).
With respect to claim 1, Chen discloses a personal respiratory protection device (10; figures 1 and 2) comprising: 
an upper panel (first portion 34; positioned at the top of the device as shown in figure 2);
a central panel (second portion 38; positioned at the center of the device as shown in figure 2), and 
a lower panel (third portion 36; positioned along the lower part of the device as shown in figure 2),
the central panel (38) being separated from each of the upper and lower panels (34 and 36) by a first and second fold, seam, weld or bond (second portion 38 is separated from portions 34 and 36 by the first line of demarcation A and the second line of demarcation B as shown in figure 2 and each line of demarcation is a fold-line, bond, weld-line or seam – page 5 lines 12-17 and 24-26), respectively, such that the device is capable of being folded flat for storage (capable of a flat-folded configuration – pg 4 lines 26-27) along the first and second fold, seam, weld or bond (each line of demarcation has a joint-like function that imparts movement to the first/third portions relative to the second portion – pg 5 lines 29-31, thus the device is capable of being folded along the lines of demarcation) and opened to form a cup-shaped air chamber over the nose and mouth of the wearer when in use (device 10 is shown in an open configuration having a cup shape in figure 2; pg 6 line 30 – pg 7 line 2; configured to cover the mouth and nose of a wearer during use – pg 1 lines 5-7); wherein the lower panel includes a stiffening sheet (stiffening material 128 can be extended into the third portion 36 – pg 16 lines 11-14) which has a longitudinal crease line wherein the stiffening sheet is folded about the longitudinal crease line when the device is in use (the stiffening material 128 is included in the second portion 38 as shown in figure 5 and extends in the third portion 36 as disclosed on pg 16 lines 10-14 so all layers are folded along fold line 18 when in the flat-folded configuration in figure 1 or when in an open configuration for use as shown in figure 2) and wherein the stiffening sheet has a lateral crease line and is folded about the lateral crease line when the device is in its flat folded configuration (the stiffening material 128 extends in the third portion 36 so all layers are attached via the lines of demarcation – pg 16 lines 10-14; thus the stiffening material is interpreted as being folded about the line of demarcation B’ along with the third portion 36; see annotated figure 1 below identifying these elements).
Annotated FIGURE 1 of Chen (WO 00/48481)

    PNG
    media_image1.png
    575
    995
    media_image1.png
    Greyscale

With respect to claim 2, Chen discloses the invention as claimed (see rejection of claim 1) and also discloses that the lateral crease line (crease in stiffening material 28 along line of demarcation B’) and longitudinal crease line (fold line 18) are perpendicular to one another (as shown in figure 1).
With respect to claim 3, Chen discloses the invention as claimed (see rejection of claim 1) and also discloses that the longitudinal crease line is coexistent with a longitudinal centerline of the device (as shown in figures 1-2, the fold line 18 is located along the center of the device 10 which would extend in the longitudinal direction of a wearer during use).
With respect to claim 4, Chen discloses the invention as claimed (see rejection of claim 3) and also discloses that the opening of the device by a user causes the unfolding of the stiffening sheet about the lateral crease line (the line of demarcation B imparts an axis of rotation for movement of the third portion 36 about the line to improve flexibility and conformance during wear around the nose and chin - pg 6 lines 1-3; 13-15; thus when the device is in the open configuration as shown in figure 2 it is inherent that the third portion 36 is unfolded from the second portion 38 by rotating about demarcation line B to provide the cup-shape configuration for placement over the user’s nose and mouth).
With respect to claim 5, Chen discloses the invention as claimed (see rejection of claim 1) and also discloses that the opening of the device by a user (i.e. unfolding to provide the configuration shown in figure 2) causes the stiffening sheet (128) to be moved into an overcentre position about the longitudinal crease line (the stiffening material 128 is included in the second portion 38 as shown in figure 5 and extends in the third portion 36 as disclosed on pg 16 lines 10-14 so it is inherent that material 128 is in a position overlapping or “overcentre” the fold line 18 which crosses through the center of both of the portions 36 and 36 as shown in figures 1-2).
With respect to claim 6, Chen discloses the invention as claimed (see rejection of claim 5) and also discloses that the stiffening sheet (128) forms a semi-rigid V-shape when the device is open (stiffening material of sheet 128 inherently will provide rigidity; the entire device including sheet 128 is configured to have a convex open configuration – pg 6 line 31 providing a “cup-shape” when open – pg 7 lines 1-2 which is interpreted as being a “u” or “v” shape to “cup” the wearer’s face) and the stiffening sheet is in an overcentre position about the longitudinal crease line (the stiffening material 128 is included in the second portion 38 as shown in figure 5 and extends in the third portion 36 as disclosed on pg 16 lines 10-14 so it is inherent that material 128 is in a position overlapping or “overcentre” the fold line 18 which crosses through the center of both of the portions 36 and 36 as shown in figures 1-2).
With respect to claim 7, Chen discloses the invention as claimed (see rejection of claim 1) and also discloses that the device (10) has a multi-layered structure that comprises a first inner cover web (cover layer – pg 8 line 23;  inner layer 124 shown in figure 5), a filtration layer that comprises a web (filter layer of web material – pg 8 lines 23;29-31; filter 126 shown in figure 5) that contains electrically-charged microfibers (pg 10 lines 9-16), and a second outer cover web (outer layer 132 in figure 5), the first and second outer cover webs being disposed on first and second opposing sides of the filtration layer (as shown in figure 5), respectively.
With respect to claim 8, Chen discloses the invention as claimed (see rejection of claim 1) and also discloses that the device (10) further comprises a headband that comprises an elastomeric material, the headband being secured to the central panel (ear attachment constituent 26 which can be configured as a headband – pg 6 lines 25-29; formed of elastomeric material – pg 11 lines 9-19).
With respect to claim 9, Chen discloses the invention as claimed (see rejection of claim 1) and also discloses that the device (10) further comprises an exhalation valve that is disposed on the central panel (pg 12 lines 4-11).
With respect to claim 12, Chen discloses the invention as claimed (see rejection of claim 1) and also discloses a nose conforming element arranged centrally at an upper outer periphery of an upper portion of the upper panel (as shown in figures 1-2 the element 24 is centrally located on the outer facing surface of device 10 on the upper portion of the upper panel).
With respect to claim 13, Chen discloses the invention as claimed (see rejection of claim 12) and also discloses that the nose conforming element comprises a nosepiece (described as a “nosepiece” – see pg 12 line 31).
With respect to claim 17, Chen discloses the invention as claimed (see rejection of claim 1) and also discloses that a mountain fold is formed when a fold along the longitudinal crease line goes overcentre about the longitudinal crease line (the device 10 is shown in an open configuration having a cup shape in figure 2; pg 6 line 30 – pg 7 line 2 – thus areas that are overcentre of the fold line 18 will be elevated like a “mountain fold” when the device is opened to its cup shape).
With respect to claim 18, Chen discloses the invention as claimed (see rejection of claim 1) and also discloses that the stiffening sheet (128) is adapted such that a fold along the lateral crease line (B’) flattens out and the stiffening sheet (128) curves about the longitudinal crease line (fold line 18) as the device opens from the flat folded configuration (fig 1) to an open configuration (fig 2) (layer 128 is encapsulated as a central layer of the material forming the device as shown in figure 5 and thus will have the same behavior as the sheets above/below it forming inner/outer surfaces of the device; region B’ if flat as shown in figure 5 and fold line 18 will assume a curved shape when the device is opened in order to provide an open cup shape to fit over a user’s face). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO00/48481) in view of Gloag et al (US20080271740).
With respect to claim 10, Chen discloses the invention as claimed (see rejection of claim 1) but does not disclose that the lower panel has a graspable tab attached to the lower panel proximate the longitudinal crease line, the tab being graspable in use to open the device. 
Gloag teaches a foldable personal respiratory device 10 that has a central panel 18 separated from the upper panel 16 and lower panel 20 by lines of demarcation 24 and 26 which function as hinges for folding the panels (para [0055]) wherein the device 10 includes a graspable tab provided along the mask body periphery to assist in opening the mask from its storage configuration to its open in-use configuration (abstract) wherein the tab (22) is attached to the lower panel 20 (as shown in figure 6). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the lower panel of Chen to attach a graspable tab to the panel as in Gloag in order to assist in opening the mask from a folded storage configuration to the open configuration. Gloag does not, however, explicitly disclose that the tab is attached to the lower panel “proximate the longitudinal crease line” but this configuration would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, since rearranging parts of an invention involves only routine skill in the art.
With respect to claim 11, Chen in view of Gloag discloses the invention as claimed (see rejection of claim 10) but Gloag does not explicitly disclose that the tab is attached to the lower panel proximate the lateral crease line. It would have been obvious, however, to one having ordinary skill in the art, before the effective filing date of the invention, to attach the tab “proximate the lateral crease line” since rearranging parts of an invention involves only routine skill in the art.
	With respect to claim 14, Chen discloses the invention as claimed (see rejection of claim 13) but does not disclose a nose pad located on an opposite side of the upper panel to the nosepiece.
	Gloag, however, teaches an analogous device which includes a nose clip 36 (para [0058]) and also includes a nose foam 37 that is disposed inwardly along the inside perimeter of the 
upper panel 16 (para [0059]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a nose pad as taught by Gloag to the opposite side of the upper panel to the nosepiece in Chen in order to improve user comfort.
With respect to claim 15, Chen discloses the invention as claimed (see rejection of claim 1) and Chen also discloses that the stiffening sheet (128) extends into the lower panel (stiffening material 128 can be extended into the third portion 36 – pg 16 lines 11-14) but does not disclose that a front section of the stiffening sheet is coexistent with a lower outer periphery of the lower panel. 
Gloag teaches a foldable personal respiratory device 10 including a mask body 12 that has a central panel 18 separated from the upper panel 16 and lower panel 20 by lines of demarcation 24 and 26 wherein the mask body comprises a plurality of layers, including a stiffening layer 40, which are joined together at the perimeter of the device (para [0061]; thus the stiffening layer 40 is interpreted as being coexistent with the lower outer periphery of panel 20 where it is joined along the perimeter to the other layers forming the mask body 12) wherein, specifically, the stiffening layer is provided to “increase the stiffness of the panel(s) relative to other panels or parts of the mask body” and “help support the mask body off of the face of the user” (para [0062]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the stiffening layer in Chen so that a front section of the stiffening sheet is coexistent with a lower outer periphery of the lower panel as taught in Gloag in order to increase the stiffness of the lower panel to thereby assist with supporting the mask off the face of the user.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO00/48481).
With respect to claim 16, Chen discloses the invention as claimed (see rejection of claim 1) but does not disclose that the waist portion is coexistent with the lateral crease line. Chen does, however, teach that the stiffening material 128 can be extended into the third portion 36 so that all layers can be attached via the lines of demarcation (pg 16 lines 11-14). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have extended the stiffening material of Chen so that a central portion of the material (waist portion is interpreted as being a central portion of the layer) is coexistent with the lateral crease line in order to permit attachment of the stiffening layer to other layers of the device at the lateral crease line.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 11/15/22 have been fully considered as follows:
	Regarding the objections to the specification, the substitute abstract filed 11/15/22 has been fully considered and is sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome many of the objections (which have been withdrawn) while objections which have not been addressed have been maintained and new objections have been given as necessitated by Applicant’s amendments to the claims.
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments to claims 15 and 16 have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 102, Applicant’s arguments on pages 7-8 of the Response have been fully considered but are not persuasive. Specifically, the Office has noted Applicant’s arguments on page 7 that “the device 10 of Chen et al. does not include a stiffening sheet that includes a lateral crease line when the device 10 is in a folded configuration” because “[a]s can be seen in FIG. 1, the device…is folded along bisecting fold 18 when in the folded configuration and not folded along either line of demarcation A or B as alleged”. Applicant further argues that although lines of demarcation A and B of Chen may be fold lines, these lines impart movement during wear and not when the mask is in the folded configuration. The Office is not persuaded by these arguments, however, because this statement of intended use in claim 1 does not impose any structural limitations on the claims distinguishable over the device of Chen which is capable of being used as claimed if one so desires to do so. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the law of anticipation does not require that the reference “teach” what the subject patent teaches, but rather it is only necessary that the claims under attack “read on” something in the reference (Kalman v. Kimberly Clark Corp., 218 USPQ 781 - CCPA 1983) and the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, Chen discloses that each line of demarcation has a joint-like function that imparts movement to the first/third portions relative to the second portion (pg 5 lines 29-31) thus providing the device with the capability of being folded along the lines of demarcation – these lines of demarcation are present whether the device is in use or being stored and, thus, are capable of being folded when the device is in a flat folded configuration or during wear. Therefore, for at least this reason, the Office maintains that the device of Chen is capable of being used as claimed and, therefore, meets the claim.
	The Office has also noted Applicant’s arguments on page 8 that the claimed invention differs from the prior art because the third portion in the device of Chen does not include a stiffening panel as required by claim 1. Applicant acknowledges on page 8 of the Response that Chen discloses that the stiffening material 128 can be extended into the third portion 36 (pg 16 lines 11-14) but argues that “the extent of the overlap is so small as to have a negligible, if any, effect on the stiffness of the first and third portions”. The Office is not persuaded by this argument, however, because the present claims merely require that the lower panel “includes a stiffening sheet” and the claims do not include any limitations which further define how much of the lower panel is covered by the stiffening sheet or the amount/level of stiffness that is imparted by the sheet on the lower panel. Therefore, since Chen discloses that the stiffening material 128 can be extended at least partly into the third portion 36, the Office maintains that this meets the limitation in the claims requiring that the lower panel includes a stiffening sheet. 
	Therefore, for at least the reasons provided above, the Office is not persuaded by Applicant’s arguments and, therefore, maintains that the prior art of record reads on the claims as recited in the present application. Therefore, the claim rejections under 35 USC 102 have been maintained.
	With respect to the claim rejections under 35 USC 103, Applicant’s arguments on page 9 of the Response have been fully considered but for at least the same reasons as provided above with respect to the rejections under 35 USC 102, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on the claims substantially as recited in the present application. Therefore, the claim rejections under 35 USC 103 have been maintained.
	Regarding the Double Patenting rejections, the Terminal Disclaimer filed 11/15/22 has been received and accepted as noted above. Accordingly, the Double Patenting rejections have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786